                            Case 17-24778-AJC                      Doc 24          Filed 02/20/19              Page 1 of 1




           ORDERED in the Southern District of Florida on February 19, 2019.




                                                                                        A. Jay Cristol, Judge
                                                                                        United States Bankruptcy Court
_____________________________________________________________________________

                                                UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF FLORIDA
                                                         MIAMI DIVISION
                                                        www.flsb.uscourts.gov

            In re:     All Pro Plumbing and Backflow, Corp.                                        Case No: 17-24778-AJC
                                                                                                   Chapter 7
                                   Debtor(s)                 /

                  ORDER GRANTING MOTION TO WITHDRAW AS ATTORNEY OF RECORD

                       THIS MATTER having come to be heard on _February 19, 2019 at 10:30 AM_ upon

            hearing on Debtor’s Counsel’s Motion to Withdraw as Attorney of Record [ECF#_21_], IT IS;

                       ORDERED AND ADJUDGED:

                       1.         Debtor’s Counsel’s Motion to Withdraw as Attorney of Record is GRANTED.
                       2.         Robert Sanchez, Esq. is hereby relieved of further responsibility in this case.
                       3.         All future correspondence regarding this case is to be served on Debtor, through
                                  the Debtor’s corporate representative, at the following address:
                                                    All Pro Plumbing & Backflow, Corp.,
                                                           c/o Gabriel Velazquez,
                                                          8075 NW 7th Street #104,
                                                           Miami, FL 33126-4061

                       4.         The corporate Debtor is required to obtain new counsel within 7 days from the date
                                  of this Order or the case will be dismissed for failure to do so.
                                                                            ###
            The Law Office of Robert Sanchez, P.A., is hereby directed to mail a conformed copy of this order to all affected parties.
